                      Case 1:20-cr-00018-SPW Document 47 Filed 02/24/21 Page 1 of 7
                                      United States District Court
                                      DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                    JUDGMENT IN A CRIMINAL CASE


 V.

                                                                             Case Number: CR 20-I8-BLG-SPW-
 BRANDON THOMAS HOUDASHELT                                                   USM Number: 17966-046
                                                                             Gillian E. Gosch
                                                                             DclcndaiU's Attorney



THE DEFENDANT:
 K)      pleaded guilty to count(s)                       2 of the Indictment, filed 2/20/2020
         pleaded nolo contendere to count(s) which
 □
         was accepted by the court
         was found guilty on count{s) after a plea of
 □
         not guilty

The defendant is adjudicated guilty of these offenses:
 Title      Section / Nature of Offense                                                             Offense Ended    Count
 21:841 A=Cd.F Possession With Intent To Distribute Controlled Substances.                          1 1/04/2018




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Refonn Act of 1984.

 □       The defendant has been found not guilty on count(s)
 M       Count 1 of the Indictment is dismissed on the motion of the United States

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                                February 24,2021
                                                                Dale of Imposilion of Judgment




                                                                )ignaturc of Judge


                                                                Susan P. Watters
                                                                United States District Judge
                                                                Name and Title of Judge

                                                                February 24, 2021
                                                                Date
Case 1:20-cr-00018-SPW Document 47 Filed 02/24/21 Page 2 of 7
Case 1:20-cr-00018-SPW Document 47 Filed 02/24/21 Page 3 of 7
Case 1:20-cr-00018-SPW Document 47 Filed 02/24/21 Page 4 of 7
Case 1:20-cr-00018-SPW Document 47 Filed 02/24/21 Page 5 of 7
Case 1:20-cr-00018-SPW Document 47 Filed 02/24/21 Page 6 of 7
Case 1:20-cr-00018-SPW Document 47 Filed 02/24/21 Page 7 of 7
